UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* SYNERON MEDICAL LTD. (Name of Issuer) Ordinary Shares, par value NIS 0.01 per share (Title of Class of Securities) M87245102 (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [x] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. North Tide Capital Master, LP I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 2,750,000 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 2,750,000 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,750,000 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) 7.8% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) PN (Limited Partnership) 1 Names of Reporting Persons. North Tide Capital, LLC I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 3,000,000 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 3,000,000 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,000,000 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) 8.5% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO (Limited Liability Company) 1 Names of Reporting Persons. Conan Laughlin I.R.S. Identification Nos. of above persons (entities only) 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 3,000,000 shares Refer to Item 4 below. 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 3,000,000 shares Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 3,000,000 shares Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) 8.5% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IN Item1. (a) Name of Issuer Syneron Medical Ltd. (b) Address of Issuer’s Principal Executive Offices Industrial Zone, Yokneam Illit, 20692, Tavor Building P.O.B. 550 Israel Item2. (a) Name of Person Filing North Tide Capital Master, LP North Tide Capital, LLC Conan Laughlin (b) Address of Principal Business Office or, if none, Residence North Tide Capital Master, LP North Tide Capital, LLC Conan Laughlin 500 Boylston Street, Suite 1860 Boston, Massachusetts (c) Citizenship North Tide Capital Master, LP - Cayman Islands North Tide Capital, LLC - Massachusetts Conan Laughlin - United States (d) Title of Class of Securities Ordinary Shares, par value NIS 0.01 per share (e) CUSIP Number M87245102 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership ** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned ** North Tide Capital Master, LP – 2,750,000 shares North Tide Capital, LLC – 3,000,000 shares Conan Laughlin - 3,000,000 shares (b) Percent of Class ** North Tide Capital Master, LP – 7.8% North Tide Capital, LLC – 8.5% Conan Laughlin – 8.5% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote ** North Tide Capital Master, LP - 0 shares North Tide Capital, LLC - 0 shares Conan Laughlin - 0 shares (ii) shared power to vote or to direct the vote ** North Tide Capital Master, LP – 2,750,000 shares North Tide Capital, LLC – 3,000,000 shares Conan Laughlin - 3,000,000 shares (iii) Sole power to dispose or to direct the disposition of ** North Tide Capital Master, LP - 0 shares North Tide Capital, LLC - 0 shares Conan Laughlin - 0 shares (iv) shared power to dispose or to direct the disposition of ** North Tide Capital Master, LP – 2,750,000 shares North Tide Capital, LLC – 3,000,000 shares Conan Laughlin - 3,000,000 shares ** Shares reported herein for North Tide Capital, LLC (“North Tide”) represent shares which are beneficially owned by North Tide Capital Master, LP (the “Master Fund”), as reported herein, and shares which are beneficially owned by a managed account (the “Account”). North Tide serves as investment manager to both the Master Fund and the Account.Shares reported herein for Mr. Laughlin represent the above referenced shares beneficially owned by the Master Fund and the Account.Mr. Laughlin serves as the Manager of North Tide.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. Not applicable. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Exhibit Joint Filing Agreement by and among the Reporting Persons, incorporated by reference to Exhibit 99.1 to the Schedule 13G filed by the Reporting Persons with the Securities and Exchange Commission on September 26, 2013. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 13, 2015 NORTH TIDE CAPITAL MASTER, LP By: North Tide Capital GP, LLC, its General Partner By: /s/ Conan Laughlin Conan Laughlin Manager NORTH TIDE CAPITAL, LLC By: /s/ Conan Laughlin Conan Laughlin Manager CONAN LAUGHLIN By: /s/ Conan Laughlin Conan Laughlin, Individually
